Citation Nr: 0939011	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-35 863A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for herniated disc 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1974 to June 1994.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

The record reflects that the Veteran attended a travel board 
hearing before the undersigned in Huntington, West Virginia , 
in August 2009.  The hearing transcript is of record.

The issue of entitlement to service connection for herniated 
disc lumbar spine addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence fails to demonstrate that the 
Veteran's left shoulder disorder is related to his active 
military service.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by 
the Veteran's active duty service, nor may a left shoulder 
disorder be presumed to have been incurred in or aggravated 
by his service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in March 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, this letter advised 
the Veteran what information and evidence was needed to 
substantiate the claims decided herein.  This letter also 
requested that the Veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

The Board observes that the March 2003 letter was sent to the 
Veteran prior to both the February 2004 and April 2004 rating 
decisions.  The VCAA notice with respect to the elements 
addressed in this letter was therefore timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In this regard, the 
notice provided in the March 2003 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a), and 38 C.F.R. § 
3.159(b) (2007).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided to the 
Veteran, with regard to the issue of service connection for 
left shoulder osteoarthritis of acromioclavicular joint the 
Board has concluded that the preponderance of the evidence is 
against the Veteran's claims.  Therefore, any questions as to 
the appropriate disability rating or effective date to be 
assigned have been rendered moot. 

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records and VA treatment 
records are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  A VA opinion with respect to the issue 
on appeal was obtained in a March 2004 compensation and 
pension examination (C&P).  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include service treatment records, a 
VA examination dated March 2004 and the statements of the 
Veteran, and provides a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4) (2008).   
Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

The Veteran requests service connection based on a left 
shoulder disorder.  The Veteran was afforded a compensation 
and pension examination in March 2004 and was diagnosed with 
left shoulder pain due to minimal osteoarthritis of the 
acromioclavicular joint of the left shoulder.  As such the 
Board finds that the Veteran has a current disability as 
required by 38 C.F.R. § 3.303(a) (2008).

The Veteran claims that he injured his left shoulder while 
playing ball and in an armored personnel carrier accident 
while in service.  The Veteran's service treatment records 
indicate that the Veteran had several complaints pertaining 
to his left shoulder.  The first mention was an August 1981 
auto accident in an armored personnel carrier.  Treatment 
reports associated with the incident reveal that the Veteran 
was diagnosed at the time with a slight frozen shoulder.  X-
rays associated revealed no left shoulder fracture and the 
examiner noted that the Veteran had a hematoma on his chest 
that was the likely cause of the pain.  Subsequently, in 
April 1984, the Veteran again injured his left shoulder while 
playing softball.  X-rays associated revealed no evidence of 
fracture, dislocation or bony injury.  The Veteran's report 
of medical examination and report of medical history for both 
enlistment, dated May 1974, and retirement, dated April 1994, 
noted a normal shoulder.

In the March 2004 C&P examination report, the examiner, 
however, provided a negative nexus opinion regarding the 
Veteran's current disability's relation to the Veteran's 
military service, stating that the Veteran's relatively minor 
showing of osteoarthritis is as likely as not secondary to 
his high school and college football careers and is likely to 
be a natural progression due to age.  The Board notes the 
Veteran's statements at the August 2009 travel board hearing 
that he never injured his shoulder while playing football in 
either high school or college.  However, the Board notes that 
in the examination report the examiner provides a thorough 
review of the Veteran's c-file including his service 
treatment records.  Medical questions must be addressed by an 
appropriately qualified physician.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions]; see also Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2008).  Health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  As such the 
Board finds that the Veteran's current left shoulder 
disability is not related to his active duty service.  

The Board recognizes the Veteran's assertion that he has 
experienced left shoulder pain since service; however, pain 
alone without an underlying disorder is not a disability for 
which service connection may be granted.  Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  Moreover, the Veteran is not 
shown to have the requisite medical expertise to diagnose a 
left shoulder disorder or render a competent medical opinion 
regarding its cause.  Consequently, his assertion is afforded 
no probative value regarding the question of whether his 
current left shoulder disorder is related to service.

The Board acknowledges that where a Veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§1101, 1112, 1113 
(West 2002); 38 C.F.R. §§3.307, 3.309 (2008).  This 
presumption is rebuttable by affirmative evidence to the 
contrary. Id.  It is noted that there was some indication of 
arthritis on January 2004 x-ray  results.  However, the 
medical evidence does not show that the Veteran currently 
suffers arthritis related to service or that arthritis 
manifested to a compensable degree within one year of 
discharge.

Therefore, with consideration of the service treatment 
records, the VA treatment records, the Veteran's service 
separation examination, the absence of an arthritis diagnosis 
within one year of discharge, and the absence of any medical 
opinion suggesting a causal link to the Veteran's military 
service, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a left shoulder disorder.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for left shoulder disorder 
is denied.



REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to service connection for a herniated disc, 
lumbar spine.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board notes that the Veteran has 
not been afforded an examination with regard to his claim for 
service connection for a low back injury.  The record 
contains x-ray reports associated with the back and numerous 
mentions of back pain associated with the Veteran's service-
connected bilateral osteoarthritis, joint disease and total 
replacement of the knees.  As such the Board finds that the 
Veteran should be afforded an examination to determine if he 
has a low back disorder that is directly or secondarily 
related to his active duty service.  

With regard to providing a new VA examination, the Board 
notes that various examinations and treatment notes regarding 
his knee disabilities also note the associated radiating pain 
into his low back.  Additionally, the Board notes that the 
Veteran testified at the August 2009 travel board hearing 
that while going through physical therapy for a skull and 
spine fracture, one of the therapists noted that the 
Veteran's legs were different lengths and it was noted that 
this might cause misalignment for the spine and hips and that 
it could cause back pain.  The service treatment records also 
indicate that the Veteran complained of back pain in April 
1975 and August 1993.  As such the Board finds that an 
examination is necessary to determine the etiology of the 
Veteran's low back condition.  The examiner should address 
whether the Veteran's low back condition is directly 
associated with his active duty service or if the Veteran's 
low back condition can be secondarily related to his service-
connected bilateral knee disabilities.  

Therefore, the Board finds that the Veteran should be 
afforded a new examination to consider the effect of the 
Veteran's service-connected bilateral osteoarthritis, joint 
disease and total replacement of the knees on any low back 
disorder.  

Additionally, at the August 2009 travel board hearing, the 
Veteran stated that he had received treatment, including an 
MRI or a CAT scan, at a pain clinic in Charleston, West 
Virginia that was associated with St. Francis Hospital.  
However, records pertaining to treatment at St. Francis 
Hospital do not appear to be of record.  The Board notes that 
the Veteran provided the VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, which contained the required information to obtain 
the records.  The Board notes that there has not been a 
response from the hospital, negative or positive, with 
respect to those records.  As such, the Board finds that 
there must be further attempt to obtain these records.

Finally, the Board notes that at the August 2009 travel board 
hearing, the Veteran stated that he had MRI reports that he 
wanted submitted if they were not of record.  The Veteran 
indicates at one point in the hearing that these MRI reports 
are associated with the above mentioned treatment at St. 
Francis Hospital.  However, there is no indication whether 
those reports were in fact submitted or if the reports were 
already of record.  Therefore the Board requests that the 
reports be submitted again so that they may be included in 
the record.

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran resubmit 
information that was to be submitted 
following his travel board hearing 
regarding the MRI reports.  Also, 
request that the Veteran clarify the 
treatment records associated with St. 
Francis Hospital that need to be 
obtained.  

2.	Another attempt should be made to 
obtain any hospital records from St. 
Francis Hospital pertaining to the 
Veteran's low back condition.  A 
response, negative or positive, should 
be associated with the claims file.  

3.	The Veteran should be afforded with an 
appropriate VA examination to determine 
the identity and etiology of any back 
condition that may be present as well 
as any relation that condition might 
have to the Veteran's service connected 
knee disabilities.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
claims file should be made available 
for review in connection with the 
examination.  The examiner should 
address whether or not any back 
condition found on examination was at 
least as likely as not (i.e., 
probability of 50 percent), related to 
his military service.  In addition, the 
examiner should also address whether or 
not any back condition is at least as 
likely as not (i.e., probability of 50 
percent), proximately due to or been 
chronically worsened by the Veteran's 
service connected bilateral knee 
disabilities.  The examiner should 
provide a thorough rationale for his or 
her conclusion and confirm that the 
claims file was available for review.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

4.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and her 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


